Order, Supreme Court, New York County (Joan B. Lobis, J.), entered November 22, 2013, which, to the extent appealed from as limited by the briefs, denied plaintiffs cross motion for leave to serve an amended bill of particulars, unanimously affirmed, without costs.
The court providently exercised its discretion in denying plaintiff’s cross motion to amend her bill of particulars. The proposed amendments, alleging that defendant Lenox Hill Hospital was negligent in failing to revoke defendant Jeffery Moses M.D.’s privileges when it knew or should have known that he was treating patients after ingesting cocaine, were not asserted in the complaint, nor is there any assertion in the pleadings that would provide the hospital with notice that such a claim would be made (see McSweeney v Levin, 27 AD2d 916 [1st Dept 1967]; cf. DaSilva v C & E Ventures, Inc., 83 AD3d 551, 551-552 [1st Dept 2011]). In addition, there is no evidence in the record that the hospital was, or should have been, aware of allegations that Moses was abusing cocaine at the time of plaintiffs injury.
Concur — Acosta, J.E, Renwick, Feinman and Clark, JJ.